DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
	The information disclosure statements filed June 26, 2019, have been received and complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609. Accordingly, the information disclosure statement(s) are being considered by the examiner, and initial copied is attached herewith.

Claim Status

	This office action is in response to the amendment and remarks submitted 02/26/2021.

	Claim 1 and 3-7 has been amended; support for claim 1 is found in the figure 5 of the instant application. 
	Claims 11-14 have been added with support found in FIGS. 3B-6 of the instant application.
	Claim 6 amended to overcome relative term.
	Claim 8 is cancelled without prejudice and disclaimer.
	Claims 1-7 and 9-14 are currently pending.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 1-7, 9 and 10 are rejected under 35 USC 102(a) (1) as being anticipated by Jan et al (U.S. 20140255748), henceforth known as Jan, in view of Ha et al 
(US 20140255750A1)) , henceforth known as Ha and in further view of Kimura et al. (US 20160285142 A1) henceforth known as Kimura, as evidenced by Scientific Reports 10, Article number 14926 (2020)

	 Regarding claim 1, Jan teaches A battery pack comprising: (FIG 2A, battery pack 200) multiple battery cells, (FIG 2A, 110 and 112) each battery cell including a first electrode (first terminals [0003]) and a second electrode (second terminals [0003]) located opposite to the first electrode (First ends of the battery cells [0003]). 

First tabs (Bond wires coupling a bus bar to a terminal of a battery cell at one end of the battery cell [0016, 0024]) coupled to the first electrodes (Each of the bus bars is coupled to the respective battery cells with one or more wires [0023, 0024]).

Second tabs (Bond wires coupling a bus bar to a terminal of a battery cell at one end of the battery cell [0016], [0024]) connected to the second electrodes (Each of the bus bars is coupled to the respective battery cells with one or more wires [0023], [0024]) of the battery cells and located so as to extend towards areas in which the first tabs are positioned (The battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, [0024].
The first tabs and the second tabs protruding from first ends of the battery cells (battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, by coupling the bus bars to the positive and negative terminals through wires (tabs) proximate to the top end of the cells [0024, FIG. 2A]).	

    PNG
    media_image1.png
    274
    440
    media_image1.png
    Greyscale

(Jan FIG. 2A annotated modified)
	Jan discloses a battery pack but is silent on tabs protruding through a cover on the first end of battery cells.
Ha discloses a battery pack and further teaches a cover (110) on the first ends of the battery cells [FIG. 3], the cover including: a bottom portion covering the first ends of the battery cells (battery cells C may be coupled to the cell holder 110 [0039]). 

    PNG
    media_image2.png
    545
    771
    media_image2.png
    Greyscale

(Ha FIG. 3 modified)
The bottom portion extending perpendicularly to longitudinal directions of the battery cells [FIG. 3]. First tabs and the second tabs protruding through the bottom portion (A cell holder through which the electrode tab may be inserted [0006]).

	Jan discloses a battery pack but is silent on a sidewall extending perpendicularly away from the battery cells.

Kimura discloses a battery pack and further teaches the bottom portion extending perpendicularly to longitudinal directions of the battery cells (Cover 23 includes ceiling plate 23a [0034, FIG. 4]), and which the first tabs and the second tabs protruding through the bottom portion (ceiling plate 23a is a member having holes 23c from which respective positive electrodes 21a of the cylindrical batteries 21 project [0034, FIG. 4]), and a sidewall surrounding an outer perimeter of the bottom portion, at least a portion of the sidewall extending perpendicularly to the bottom portion in a direction oriented away from the battery cells [FIG. 4].

Bus bars on the bottom portion of the cover and electrically connected to the battery cells through the first tabs and the second tabs (bus bars 29 connects the positive electrodes 21a of the cylindrical batteries 21 [0034, FIG. 4), the bottom portion of the cover being between the first ends of the battery cells and the bus bars (bus bars 29 are disposed onto the holes 23c of the cover 23 [0034])., and the bus bars, the first tabs, and the second tabs being surrounded by the at least portion of the sidewall of the cover [FIG. 4].


    PNG
    media_image3.png
    624
    707
    media_image3.png
    Greyscale

(Kimura FIG. 4 modified)
	
	In combination, Jan, Ha, and Kimura teach all the structural features required by claim 1. Each structure predictably would have conserved its original function and, together, they would have provided battery pack with the batteries protected from the 
environment and wired to provide electricity to a load.  
Therefore, it would have been obvious to combine these references' teachings to arrive at the claimed invention and reasonably expect it to produce electricity as intended.
Jan further modified in view of Kimura as proposed above the tabs would have protrude through the bottom cover as claimed.

	Regarding claim 2, the rejection of claim 1 is incorporated.
	Regarding claim 2, Jan teaches each of the bus bars connects the battery cells of at least two neighboring lines to one another in parallel by connecting the first tabs of the battery cells of one line to the first tabs of the battery cells of another line adjacent to the one line. (The plurality of bus bars is coupled to the first terminals and the portions of the second terminals of the battery cells at the first ends of the battery cells to place the battery cells in one of a series connection, a parallel connection or a series and parallel connection [0003]).

	Regarding claim 3, the rejection of claim 2 is incorporated.
	Regarding claim 3, Jan teaches the battery pack as claimed in claim 2, wherein at least one of the bus bars connects the battery cells of at least two neighboring lines to one another in series by electrically connecting the second tabs of the battery cells of at least two parallel- connected lines to the first tabs of the battery cells of a line adjacent to the two parallel- connected lines. (The plurality of bus bars is coupled to the first terminals and the portions of the second terminals of the battery cells at the first ends of the battery cells to place the battery cells in one of a series connection, a parallel connection or a series and parallel connection.[Par. 0003])

4, the rejection of claim 1 is incorporated.
	Regarding claim 4, Jan teaches bus bar includes a first cell connecting 
portion connecting the battery cells of one line, a second cell connecting portion connecting the battery cells of another line adjacent to the one line, (arranging bus bars at a single end of a battery pack, i.e., at one end of each of the battery cells 
[Par.0034]) and a bridge portion connecting the first cell connecting portion and the second cell connecting portion. (FIG 7, two bus bars 702, 704 are in coplanar arrangement, and have interleaved fingers 706, 710, in an interleaved bus bar arrangement 700. That is, the fingers 706 of a first bus bar 702 are interleaved and co­planar with the fingers 710 of a second bus bar 704. The fingers 706 of the first bus bar are coupled to the negative terminals 708 of a first group 720 of the battery cells. The fingers 710 of the second bus bar 704 are coupled to the positive terminals 712 of the first group 720 of the battery cells (Par. 0034)
	The interleaved fingers illustrating a "bridge portion.

    PNG
    media_image4.png
    200
    400
    media_image4.png
    Greyscale

(Jan FIG. 7 modified)
	
5, the rejection of claim 4 is incorporated.
	Regarding claim 5, Jan teaches the battery pack as claimed in claim 4, wherein the at least one bus bar includes multiple bus bars, and the multiple bus bars are arranged such that at least one of the first cell connecting portion and the second cell connecting portion is engaged with another of the bus bars adjacent thereto. (First group of battery cells is thus connected in parallel by the first bus bar 404 and the third bus bar 602. The second group of battery cells is connected in parallel by the first bus bar 404 and the fourth bus bar 604. The third group of battery cells is connected in parallel by the fourth bus bar 604 and the second bus bar 406. The fourth group of battery cells is connected in parallel by the fifth bus bar 606 and the second bus bar 406. Other groupings of parallel and series connections can be formed by other arrangements and connections of bus bars as readily devised in variations. In addition, more stacks of bus bars and insulator layer may be integrated into the embodiments discussed herein. [Par. 0033])

	Regarding claim 6, the rejection of claim 1 is incorporated.
	Regarding claim 6, modified Jan teaches the battery pack as claimed in claim 1, wherein the bottom portion of the cover includes holes through which the first and second tabs of the battery cells protrude. (A cell holder (bottom portion) through which the electrode tab may be inserted [Ha, 0006]. The cell holder 110 may include a plurality of tab holes 110’ [Ha, 0040].).


7, the rejection of claim 6 is incorporated.
 	Regarding claim 7, modified Jan teaches the battery pack as claimed in claim 6, wherein at least the bottom portion of the cover is an insulator (The resin cover 23 [0034]). Where it is known resin is typically an insulating material [Scientific Reports 10, Article number 14926 (2020)].

	Regarding claim 9, the rejection of claim 1 is incorporated.
	Regarding claim 9, Jan teaches the battery pack as claimed in claim 1, wherein each of the battery cells is a cylindrical battery (e.g., 18650 Lithium ion batteries. [Par.0028]) including a case and a cap-up located at an upper portion of the case (The battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, [0021]) The body of the lithium ion batteries is taken as the claimed "case.", 
and the first tab is coupled to the cap-up and the second tab is coupled to the case. (Coupling the bus bars to the positive and negative terminals through wires proximate to the top end of the cells [0024]. FIG 2, apertures through which bond wires or other wires can pass to form electrical connections with the battery cells and corresponding bus bar [Par.0031])

    PNG
    media_image5.png
    200
    400
    media_image5.png
    Greyscale

Jan FIG. 2A modified)
	Regarding claim 10, the rejection of claim 9 is incorporated.
	Regarding claim 10, Jan teaches first and second tabs (bond wires 
[0016]) are bent toward an upper portion of the cylindrical battery. (The battery pack 200 makes use of the access to both positive and negative terminals at one end of the cells, e.g., a top end of the cells, by coupling the bus bars to the positive and negative terminals through wires proximate to the top end of the cells [Par.0024] {FIG. 2B]).

    PNG
    media_image6.png
    200
    400
    media_image6.png
    Greyscale

(Jan FIG. 2B modified)
	However, Jan is silent on first and second tabs are bent toward an upper portion of the cylindrical battery 
	Ha teaches (The electrode tabs of the first and second battery cells are bent in a direction facing each other to be in surface contact with the first and second connection tabs. [0021]) 
Ha further teaches (by improving the coupling structure of the battery cell and the connection tab for electrically connecting a plurality of battery cells, there is provided a battery pack which improves workability of joining operations such as welding and improves the joining strength. [0029]) Accordingly, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Jan such that first and second tabs are bent toward an upper portion of the cylindrical battery as taught by Ha would have improved the coupling structure.

	Claim 11-14 are rejected under 35 USC 102(a) (1) as being anticipated by Jan et al (U.S. 20140255748), henceforth known as Jan, in view of Ha et al 
(US 20140255750A1)) , henceforth known as Ha and in view of Kimura et al. (US 20160285142 A1) henceforth known as Kimura and in further view of Jan et al.(US 20140255750 A1) henceforth known as Jan J.

	Regarding claim 11, the rejection of claim 1 is incorporated.
	Regarding claim 11, modified Jan discloses a battery pack but is silent on the battery cells and bus bars arranged in a zigzag pattern.
	Jan J discloses a battery pack and furthers teaches the battery cells are arranged in zigzag-patterned lines neighboring each other, as viewed in a top view, each of the lines including a predetermined number of battery cells and the bus bars include portions having a zigzag pattern ("z-shaped" bus bars [0038]) corresponding to the zigzag- patterned lines of the battery cells, as viewed in the top view, each of the portions of the bus bars having the zigzag pattern extending along an entire length of a corresponding zigzag-patterned line [FIG. 9].

    PNG
    media_image7.png
    446
    648
    media_image7.png
    Greyscale

Jan J FIG. 9 modified)
	It will be appreciated that other battery combinations may be used with the z-shaped bus bars of the invention, for example utilizing more batteries within each parallel connected battery group and/or more groups of batteries within the pack [0039].
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jan to incorporate the z-shaped bus bar pattern of Jan J to utilize more batteries within a group and more groups of batteries.  

	

	Regarding claim 12, the rejection of claim 11 is incorporated
12, Jan J discloses the battery pack as claimed in claim 11, wherein the portions having the zigzag patterns are spaced apart from each other, the portions being connected to each other only at edges thereof [FIG. 9]

    PNG
    media_image8.png
    427
    770
    media_image8.png
    Greyscale

(Jon J FIG. 9 modified)
	It will be appreciated that other battery combinations may be used with the z-shaped bus bars of the invention, for example utilizing more batteries within each parallel connected battery group and/or more groups of batteries within the pack [0039]. Where the spacing corresponds to the battery cell alignment shown in FIG.9.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jan to incorporate the z-shaped bus bar pattern of Jan J to utilize more batteries within a group and more groups of batteries.  

	Regarding claim 13, the rejection of claim 1 is incorporated.
13, Jan J discloses the battery pack as claimed in claim 1, wherein each of the bus bars includes: at least two cell connecting portions (Bus bars 605 and 609 each include a plurality of contact fingers [0041]) spaced apart from each other, each of the at least two cell connecting portions extending along an entire line of battery cells, and each of the at least two cell connecting portions connecting the battery cells in the entire line to each other, and a bridge portion connecting edges of the at least two cell connecting portions to each other.      [FIG. 9]

    PNG
    media_image9.png
    484
    971
    media_image9.png
    Greyscale

(Jan J FIG. 9 modified)
	It will be appreciated that other battery combinations may be used with the z-shaped bus bars of the invention, for example utilizing more batteries within each parallel connected battery group and/or more groups of batteries within the pack [0039]. Where the bridging portions connect the “finger” bus bars at the edges.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jan to incorporate the z-shaped bus bar pattern of Jan J to utilize more batteries within a group and more groups of batteries.  

	Regarding claim 14, the rejection of claim 13 is incorporated.
	Regarding claim 14, Jan J discloses the battery pack as claimed in claim 13, wherein bridge portions of two adjacent bus bars are at opposite sides of the bottom portion of the cover (Each of the bus bars 609 use the z-shaped design [0040] and are at the opposite side of the bottom portion cover shown in FIG. 6.

    PNG
    media_image10.png
    288
    428
    media_image10.png
    Greyscale

(Jan J FIG. 6 modified)
Where FIG. 6 is the opposite side of the bottom portion of FIG. 9 of battery pack 600.
	 Illustrated in FIG. 6, the bus bars use a combination of circular apertures and contact fingers to provide pathways for the connecting wires (tabs) [0041].
		It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Jan to incorporate the contact fingers  of Jan J to provide pathways of the connecting wires or tabs.

	 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/B.A.H./Examiner, Art Unit 1728